Exhibit 10.38

 

GENESIS MICROCHIP INC.

1997 EMPLOYEE STOCK OPTION PLAN

Amended as of September 19, 2005

 

1. Purposes of the Plan. The purposes of this Plan are:

 

  •   to attract and retain the best available personnel for positions of
substantial responsibility,

 

  •   to provide additional incentive to Employees, and

 

  •   to promote the success of the Company’s business.

 

Options granted under the Plan may be Incentive Stock Options or Nonstatutory
Stock Options, as determined by the Administrator at the time of grant. Stock
Appreciation Rights, Stock Purchase Rights and Restricted Stock Units may also
be granted under the Plan.

 

2. Definitions. As used herein, the following definitions shall apply:

 

(a) “Administrator” means the Board or any of its Committees as shall be
administering the Plan, in accordance with Section 4 of the Plan.

 

(b) “Applicable Laws” means the requirements relating to the administration of
stock option plans under Ontario corporate law, U.S. federal and state
securities laws, Ontario securities regulation, the Code, any stock exchange or
quotation system on which the Shares are listed or quoted and the applicable
laws of any foreign country or jurisdiction where Awards are, or will be,
granted under the Plan.

 

(c) “Award” means individually or collectively, a grant under the Plan of
Options, Stock Appreciation Rights, Stock Purchase Rights and Restricted Stock
Units.

 

(d) “Award Agreement” means an agreement setting forth the terms and provisions
applicable to each Award granted under the Plan, including an Option Agreement
and Restricted Stock Purchase Agreement. The Award Agreement is subject to the
terms and conditions of the Plan.

 

(e) “Board” means the board of directors of the Company.

 

(f) “Code” means the Internal Revenue Code of 1986, as amended.

 

(g) “Committee” means a committee of Directors appointed by the Board in
accordance with Section 4 of the Plan.

 

(h) “Company” means Genesis Microchip Inc., a Delaware corporation.



--------------------------------------------------------------------------------

(i) “Consultant” means any person, including an advisor, engaged by the Company
or a Parent or Subsidiary to render services to such entity.

 

(j) “Director” means a member of the Board.

 

(k) “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code.

 

(l) “Employee” means any person employed by the Company or any Parent or
Subsidiary of the Company. A person shall not cease to be an Employee in the
case of (i) any leave of absence approved by the Company or (ii) transfers
between locations of the Company or between the Company, its Parent, any
Subsidiary, or any successor. For purposes of Incentive Stock Options, no such
leave may exceed ninety (90) days, unless reemployment upon expiration of such
leave is guaranteed by statute or contract. If reemployment upon expiration of a
leave of absence approved by the Company is not so guaranteed, on the 181st day
of such leave any Incentive Stock Option held by the Participant shall cease to
be treated as an Incentive Stock Option and shall be treated for tax purposes as
a Nonstatutory Stock Option.

 

(m) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(n) “Fair Market Value” means, as of any date, the value of Shares determined as
follows:

 

(i) If the Shares are listed on any established stock exchange or a national
market system, including without limitation the Nasdaq National Market or The
Nasdaq SmallCap Market of The Nasdaq Stock Market, the Fair Market Value of the
Shares shall be the closing sales price for the Shares (or the closing bid, if
no sales were reported) as quoted on such exchange or system for the last market
trading day prior to the time of determination, as reported in The Wall Street
Journal or such other source as the Administrator deems reliable;

 

(ii) If the Shares are regularly quoted by a recognized securities dealer but
selling prices are not reported, the Fair Market Value of the Shares shall be
the mean between the high bid and low asked prices for the Shares on the last
market trading day prior to the day of determination, as reported in The Wall
Street Journal or such other source as the Administrator deems reliable; or

 

(iii) In the absence of an established market for the Shares, the Fair Market
Value shall be determined in good faith by the Administrator.

 

(o) “Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.

 

(p) “Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.

 

-2-



--------------------------------------------------------------------------------

(q) “Notice of Grant” means a written or electronic notice evidencing certain
terms and conditions of an individual Award. The Notice of Grant is part of the
Award Agreement.

 

(r) “Option” means a stock option granted pursuant to the Plan.

 

(s) “Option Agreement” means an agreement between the Company and a Participant
evidencing the terms and conditions of an individual Option grant. The Option
Agreement is subject to the terms and conditions of the Plan.

 

(t) “Option Exchange Program” means a program whereby outstanding Options are
surrendered in exchange for Options with a lower exercise price.

 

(u) “Optioned Shares” means the Shares subject to an Award.

 

(v) “Optionee” means the holder of an outstanding Option or Stock Purchase Right
granted under the Plan.

 

(w) “Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.

 

(x) “Participant” means the holder of an outstanding Award, including any
Optionee.

 

(y) “Plan” means this 1997 Employee Stock Option Plan.

 

(z) “Restricted Stock” means Shares acquired pursuant to a grant of Stock
Purchase Rights under Section 12 of the Plan.

 

(aa) “Restricted Stock Purchase Agreement” means a written agreement between the
Company and the Participant evidencing the terms and restrictions applying to
Shares purchased under a Stock Purchase Right. The Restricted Stock Purchase
Agreement is subject to the terms and conditions of the Plan and the Notice of
Grant.

 

(bb) “Restricted Stock Unit” means a bookkeeping entry representing an amount
equal to the Fair Market Value of one Share, granted pursuant to Section 13.
Each Restricted Stock Unit represents an unfunded and unsecured obligation of
the Company.

 

(cc) “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to
Rule 16b-3, as in effect when discretion is being exercised with respect to the
Plan.

 

(dd) “Section 16(b)” means Section 16(b) of the Exchange Act.

 

(ee) “Service Provider” means an Employee, Director or Consultant.

 

(ff) “Shares” mean common shares of the Company, as adjusted in accordance with
Section 15 of the Plan.

 

-3-



--------------------------------------------------------------------------------

(gg) “Stock Appreciation Right” or “SAR” means an Award granted to a Service
Provider pursuant to Section 11.

 

(hh) “Stock Purchase Right” means the right to purchase Shares pursuant to
Section 12 of the Plan, as evidenced by a Notice of Grant.

 

(ii) “Subsidiary” means a “subsidiary corporation”, whether now or hereafter
existing, as defined in Section 424(f) of the Code.

 

3. Shares Subject to the Plan. Subject to the provisions of Section 15 of the
Plan, the maximum aggregate number of Shares which may be optioned and sold
under the Plan shall be 800,000 Shares, plus an annual increase to be added on
the first day of each fiscal year equal to the lesser of (i) 2,000,000 Shares,
(ii) 3.5% of the outstanding Shares on such date, or (iii) a lesser amount
determined by the Board. The Shares may be authorized, but unissued, or
reacquired Shares.

 

If an Award expires or becomes unexercisable without having been exercised in
full, or is surrendered pursuant to an Option Exchange Program, or with respect
to Restricted Stock or Restricted Stock Units, is forfeited to or repurchased by
the Company, the unpurchased Shares (or for Awards other than Options, the
forfeited or repurchased Shares) which were subject thereto shall become
available for future grant or sale under the Plan (unless the Plan has
terminated); provided, however, that Shares that have actually been issued under
the Plan, whether upon exercise of an Award, shall not be returned to the Plan
and shall not become available for future distribution under the Plan. To the
extent an Award under the Plan is paid out in cash rather than Shares, such cash
payment will not reduce the number of Shares available for issuance under the
Plan.

 

4. Administration of the Plan.

 

(a) Procedure.

 

(i) Multiple Administrative Bodies. The Plan may be administered by different
Committees with respect to different groups of Service Providers.

 

(ii) Section 162(m). To the extent that the Administrator determines it to be
desirable to qualify Options granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan shall
be administered by a Committee of two or more “outside directors” within the
meaning of Section 162(m) of the Code.

 

(iii) Rule 16b-3. To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3, the transactions contemplated hereunder shall be
structured to satisfy the requirements for exemption under Rule 16b-3.

 

(iv) Other Administration. Other than as provided above, the Plan shall be
administered by (A) the Board or (B) a Committee, which committee shall be
constituted to satisfy Applicable Laws.

 

-4-



--------------------------------------------------------------------------------

(b) Powers of the Administrator. Subject to the provisions of the Plan, and in
the case of a Committee, subject to the specific duties delegated by the Board
to such Committee, the Administrator shall have the authority, in its
discretion:

 

(i) to determine the Fair Market Value;

 

(ii) to select the Employees to whom Awards may be granted hereunder;

 

(iii) to determine the number of Shares to be covered by each Award granted
hereunder;

 

(iv) to approve forms of agreement for use under the Plan;

 

(v) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder. Such terms and conditions include, but
are not limited to, the exercise price, the time or times when Awards may be
exercised (which may be based on performance criteria), any vesting acceleration
or waiver of forfeiture restrictions, and any restriction or limitation
regarding any Award or the Shares relating thereto, based in each case on such
factors as the Administrator, in its sole discretion, shall determine;

 

(vi) to reduce the exercise price of any Award to the then current Fair Market
Value if the Fair Market Value of the Shares covered by such Award shall have
declined since the date the Award was granted;

 

(vii) to institute an Option Exchange Program;

 

(viii) to construe and interpret the terms of the Plan and awards granted
pursuant to the Plan;

 

(ix) to prescribe, amend and rescind rules and regulations relating to the Plan,
including rules and regulations relating to sub-plans established for the
purpose of qualifying for preferred tax treatment under foreign tax laws;

 

(x) to modify or amend each Award (subject to Section 17(c) of the Plan),
including the discretionary authority to extend the post-termination
exercisability period of Options or SARs longer than is otherwise provided for
in the Plan;

 

(xi) to allow Participants to satisfy withholding tax obligations by electing to
have the Company withhold from the Shares to be issued upon exercise of an Award
that number of Shares having a Fair Market Value equal to the amount required to
be withheld. The Fair Market Value of the Shares to be withheld shall be
determined on the date that the amount of tax to be withheld is to be
determined. All elections by a Participant to have Shares withheld for this
purpose shall be made in such form and under such conditions as the
Administrator may deem necessary or advisable;

 

(xii) to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the
Administrator;

 

-5-



--------------------------------------------------------------------------------

(xiii) to make all other determinations deemed necessary or advisable for
administering the Plan.

 

(c) Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations shall be final and binding on all
Participants and any other holders of Awards.

 

5. Eligibility. Awards may be granted only to Employees.

 

6. Limitations.

 

(a) Each Option shall be designated in the Option Agreement as either an
Incentive Stock Option or a Nonstatutory Stock Option. However, notwithstanding
such designation, to the extent that the aggregate Fair Market Value of the
Shares with respect to which Incentive Stock Options are exercisable for the
first time by the Participant during any calendar year (under all plans of the
Company and any Parent or Subsidiary) exceeds $100,000 (U.S.), such Options
shall be treated as Nonstatutory Stock Options. For purposes of this
Section 6(a), Incentive Stock Options shall be taken into account in the order
in which they were granted. The Fair Market Value of the Shares shall be
determined as of the time the Option with respect to such Shares is granted.

 

(b) Neither the Plan nor any Award shall confer upon a Participant any right
with respect to continuing the Participant’s relationship as a Service Provider
with the Company, nor shall they interfere in any way with the Participant’s
right or the Company’s right to terminate such relationship at any time, with or
without cause.

 

(c) The following limitations shall apply to grants of Options:

 

(i) No Employee shall be granted, in any fiscal year of the Company, Options
and/or SARs to purchase more than 500,000 Shares.

 

(ii) In connection with his or her initial service, an Employee may be granted
Options and/or SARs to purchase up to an additional 300,000 Shares which shall
not count against the limit set forth in sub Section (i) above.

 

(iii) The foregoing limitations shall be adjusted proportionately in connection
with any change in the Company’s capitalization as described in Section 15.

 

(iv) If an Option is cancelled in the same fiscal year of the Company in which
it was granted (other than in connection with a transaction described in
Section 15), the cancelled Option will be counted against the limits set forth
in subsections (i) and (ii) above. For this purpose, if the exercise price of an
Option is reduced, the transaction will be treated as a cancellation of the
Option and the grant of a new Option.

 

7. Term of Plan. Subject to Section 21 of the Plan, the Plan shall become
effective upon the effective date of its adoption by the Board. It shall
continue in effect for a term of ten (10) years unless terminated earlier under
Section 17 of the Plan.

 

-6-



--------------------------------------------------------------------------------

8. Term of Option. The term of each Option shall be stated in the Option
Agreement. In the case of an Incentive Stock Option, the term shall be ten
(10) years from the date of grant or such shorter term as may be provided in the
Option Agreement. Moreover, in the case of an Incentive Stock Option granted to
a Participant who, at the time the Incentive Stock Option is granted, owns
shares representing more than ten percent (10%) of the total combined voting
power of all classes of shares of the Company or any Parent or Subsidiary, the
term of the Incentive Stock Option shall be five (5) years from the date of
grant or such shorter term as may be provided in the Option Agreement.

 

9. Option Exercise Price and Consideration.

 

(a) Exercise Price. The per Share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be determined by the Administrator,
subject to the following:

 

(i) In the case of an Incentive Stock Option

 

(A) granted to an Employee who, at the time the Incentive Stock Option is
granted, owns shares representing more than ten percent (10%) of the voting
power of all classes of shares of the Company or any Parent or Subsidiary, the
per Share exercise price shall be no less than 110% of the Fair Market Value per
Share on the date of grant.

 

(B) granted to any Employee other than an Employee described in paragraph
(A) immediately above, the per Share exercise price shall be no less than 100%
of the Fair Market Value per Share on the date of grant.

 

(ii) In the case of a Nonstatutory Stock Option, the per Share exercise price
shall be determined by the Administrator. In the case of a Nonstatutory Stock
Option intended to qualify as “performance-based compensation” within the
meaning of Section 162(m) of the Code, the per Share exercise price shall be no
less than 100% of the Fair Market Value per Share on the date of grant.

 

(iii) Notwithstanding the foregoing, Options may be granted with a per Share
exercise price of less than 100% of the Fair Market Value per Share on the date
of grant pursuant to a merger or other corporate transaction.

 

(b) Waiting Period and Exercise Dates. At the time an Option is granted, the
Administrator shall fix the period within which the Option may be exercised and
shall determine any conditions which must be satisfied before the Option may be
exercised.

 

(c) Form of Consideration. The Administrator shall determine the acceptable form
of consideration for exercising an Option, including the method of payment. In
the case of an Incentive Stock Option, the Administrator shall determine the
acceptable form of consideration at the time of grant. Such consideration may
consist entirely of:

 

(i) cash;

 

(ii) check;

 

-7-



--------------------------------------------------------------------------------

(iii) other Shares which (A) in the case of Shares acquired upon exercise of an
option, have been owned by the Participant for more than six (6) months on the
date of surrender, and (B) have a Fair Market Value on the date of surrender
equal to the aggregate exercise price of the Shares as to which said Option
shall be exercised;

 

(iv) consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan;

 

(v) a reduction in the amount of any Company liability to the Participant,
including any liability attributable to the Participant’s participation in any
Company-sponsored deferred compensation program or arrangement;

 

(vi) any combination of the foregoing methods of payment; or

 

(vii) such other consideration and method of payment for the issuance of Shares
to the extent permitted by Applicable Laws.

 

10. Exercise of Option.

 

(a) Procedure for Exercise; Rights as a Shareholder. Any Option granted
hereunder shall be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Option Agreement. Unless the Administrator provides otherwise, vesting of
Options granted hereunder shall be tolled during any unpaid leave of absence. An
Option may not be exercised for a fraction of a Share.

 

An Option shall be deemed exercised when the Company receives: (i) written or
electronic notice of exercise (in accordance with the Option Agreement) from the
person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised. Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Option Agreement and the Plan. Shares issued upon exercise of
an Option shall be issued in the name of the Participant or, if requested by the
Participant, in the name of the Participant and his or her spouse. Until the
Shares are issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a shareholder shall exist with
respect to the Optioned Shares, notwithstanding the exercise of the Option. The
Company shall issue (or cause to be issued) such Shares promptly after the
Option is exercised. No adjustment will be made for a dividend or other right
for which the record date is prior to the date the Shares are issued, except as
provided in Section 15 of the Plan.

 

Exercising an Option in any manner shall decrease the number of Shares
thereafter available, both for purposes of the Plan and for sale under the
Option, by the number of Shares as to which the Option is exercised.

 

(b) Termination of Relationship as a Service Provider. If a Participant ceases
to be a Service Provider, other than upon the Participant’s death or Disability,
the Participant may exercise his or her Option within such period of time as is
specified in the Option Agreement to the extent that the Option is vested on the
date of termination (but in no event later than the expiration of

 

-8-



--------------------------------------------------------------------------------

the term of such Option as set forth in the Option Agreement). In the absence of
a specified time in the Option Agreement, the Option shall remain exercisable
for three (3) months following the Participant’s termination. If, on the date of
termination, the Participant is not vested as to his or her entire Option, the
Shares covered by the unvested portion of the Option shall revert to the Plan.
If, after termination, the Participant does not exercise his or her Option
within the time specified by the Administrator, the Option shall terminate, and
the Shares covered by such Option shall revert to the Plan.

 

(c) Disability of Participant. If a Participant ceases to be a Service Provider
as a result of the Participant’s Disability, the Participant may exercise his or
her Option within such period of time as is specified in the Option Agreement to
the extent the Option is vested on the date of termination (but in no event
later than the expiration of the term of such Option as set forth in the Option
Agreement). In the absence of a specified time in the Option Agreement, the
Option shall remain exercisable for twelve (12) months following the
Participant’s termination. If, on the date of termination, the Participant is
not vested as to his or her entire Option, the Shares covered by the unvested
portion of the Option shall revert to the Plan. If, after termination, the
Participant does not exercise his or her Option within the time specified
herein, the Option shall terminate, and the Shares covered by such Option shall
revert to the Plan.

 

(d) Death of Participant. If a Participant dies while a Service Provider, the
Option may be exercised within such period of time as is specified in the Option
Agreement (but in no event later than the expiration of the term of such Option
as set forth in the Notice of Grant), by the Participant’s estate or by a person
who acquires the right to exercise the Option by bequest or inheritance, but
only to the extent that the Option is vested on the date of death. In the
absence of a specified time in the Option Agreement, the Option shall remain
exercisable for twelve (12) months following the Participant’s termination. If,
at the time of death, the Participant is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option shall
immediately revert to the Plan. The Option may be exercised by the executor or
administrator of the Participant’s estate or, if none, by the person(s) entitled
to exercise the Option under the Participant’s will or the laws of descent or
distribution. If the Option is not so exercised within the time specified
herein, the Option shall terminate, and the Shares covered by such Option shall
revert to the Plan.

 

(e) Buyout Provisions. The Administrator may at any time offer to buy out for a
payment in cash or shares an Option previously granted based on such terms and
conditions as the Administrator shall establish and communicate to the
Participant at the time that such offer is made.

 

11. Stock Appreciation Rights

 

(a) Grant of SARs. SARs may be granted to Service Providers at any time and from
time to time as shall be determined by the Administrator, in its sole
discretion.

 

(b) Number of Shares. The Administrator will have complete discretion to
determine the number of SARs granted to any Participant, provided that during
any fiscal year, no Participant will be granted Options and/or SARs covering
more than 500,000 Shares. Notwithstanding the foregoing limitation, in
connection with a Participant’s initial service as an Employee, an Employee may
be granted Options and/or SARs covering up to an additional 300,000 Shares.

 

-9-



--------------------------------------------------------------------------------

(c) Exercise Price and other Terms. The Administrator, subject to the provision
of the Plan, shall have complete discretion to determine the terms and
conditions of SARs granted under the Plan. However, the exercise price of an SAR
shall not be less than 100% of the Fair Market Value of a Share on the date of
grant.

 

(d) SAR Agreement. Each SAR grant shall be evidenced by an Award Agreement that
shall specify the exercise price, the term of the SAR, the conditions of
exercise, and such other terms and conditions as the Administrator, in its sole
discretion, shall determine.

 

(e) Expiration of SARs. An SAR granted under the Plan shall expire upon the date
determined by the Administrator, in its sole discretion, and set forth in the
Award Agreement. Notwithstanding the foregoing, the rules of Sections 10(b),
(c) and (d) also shall apply to SARs.

 

(f) Payment upon Exercise of SAR. At the discretion of the Administrator,
payment for an SAR may be in cash, in Shares of equivalent value or in a
combination thereof.

 

(g) Payment of SAR Amount. Upon exercise of an SAR, a Participant shall be
entitled to receive payment from the Company in an amount determined by
multiplying:

 

(i) the difference between the Fair Market Value of a Share on the date of
exercise over the exercise price; times

 

(ii) the number of Shares with respect to which the SAR is exercised.

 

12. Stock Purchase Rights.

 

(a) Rights to Purchase. Stock Purchase Rights may be issued either alone, in
addition to, or in tandem with other awards granted under the Plan and/or cash
awards made outside of the Plan. After the Administrator determines that it will
offer Stock Purchase Rights under the Plan, it shall advise the offeree in
writing or electronically, by means of a Notice of Grant, of the terms,
conditions and restrictions related to the offer, including the number of Shares
that the offeree shall be entitled to purchase, the price to be paid, and the
time within which the offeree must accept such offer. The offer shall be
accepted by execution of a Restricted Stock Purchase Agreement in the form
determined by the Administrator.

 

(b) Repurchase Option. Unless the Administrator determines otherwise, the
Restricted Stock Purchase Agreement shall grant the Company a repurchase option
exercisable upon the voluntary or involuntary termination of the purchaser’s
service with the Company for any reason (including death or Disability). Unless
the Administrator provides otherwise, the purchase price for Shares repurchased
pursuant to the Restricted Stock Purchase Agreement shall be the original price
paid by the purchaser and may be paid by cancellation of any indebtedness of the
purchaser to the Company. The repurchase option shall lapse at a rate determined
by the Administrator.

 

-10-



--------------------------------------------------------------------------------

(c) Other Provisions. The Restricted Stock Purchase Agreement shall contain such
other terms, provisions and conditions not inconsistent with the Plan as may be
determined by the Administrator in its sole discretion.

 

(d) Rights as a Shareholder. Once the Stock Purchase Right is exercised, the
purchaser shall have the rights equivalent to those of a shareholder, and shall
be a shareholder when his or her purchase is entered upon the records of the
duly authorized transfer agent of the Company. No adjustment will be made for a
dividend or other right for which the record date is prior to the date the Stock
Purchase Right is exercised, except as provided in Section 15 of the Plan.

 

13. Restricted Stock Units

 

(a) Grant. Restricted Stock Units may be granted at any time and from time to
time as determined by the Administrator. Each Restricted Stock Unit grant will
be evidenced by an Award Agreement that will specify such other terms and
conditions as the Administrator, in its sole discretion, will determine,
including all terms, conditions, and restrictions related to the grant, the
number of Restricted Stock Units and the form of payout, which, subject to
Section 13(d), may be left to the discretion of the Administrator.

 

(b) Number of Restricted Stock Units. The Administrator will have complete
discretion to determine the number of Restricted Stock Units granted to any
Participant.

 

(c) Vesting Criteria and Other Terms. The Administrator will set vesting
criteria in its discretion, which, depending on the extent to which the criteria
are met, will determine the number of Restricted Stock Units that will be paid
out to the Participant. The Administrator may set vesting criteria based upon
the achievement of Company-wide, business unit, or individual goals (including,
but not limited to, continued employment), or any other basis determined by the
Administrator in its discretion.

 

(d) Earning Restricted Stock Units. Upon meeting the applicable vesting
criteria, the Participant will be entitled to receive a payout as specified in
the Award Agreement. Notwithstanding the foregoing, at any time after the grant
of Restricted Stock Units, the Administrator, in its sole discretion, may reduce
or waive any vesting criteria that must be met to receive a payout.

 

(e) Form and Timing of Payment. Payment of earned Restricted Stock Units will be
made as soon as practicable after the date(s) set forth in the Award Agreement.
The Administrator, in its sole discretion, may pay earned Restricted Stock Units
in cash, Shares, or a combination thereof. Shares represented by Restricted
Stock Units that are fully paid in cash again will be available for grant under
the Plan.

 

(f) Cancellation. On the date set forth in the Award Agreement, all unearned
Restricted Stock Units will be forfeited to the Company.

 

14. Non-Transferability of Awards. Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the

 

-11-



--------------------------------------------------------------------------------

lifetime of the Participant, only by the Participant. If the Administrator makes
an Award transferable, such Award shall contain such additional terms and
conditions as the Administrator deems appropriate.

 

15. Adjustments Upon Changes in Capitalization, Dissolution, Merger or Asset
Sale.

 

(a) Changes in Capitalization. Subject to any required action by the
shareholders of the Company, the number of Shares covered by each outstanding
Award, and the number of Shares which have been authorized for issuance under
the Plan but as to which no Awards have yet been granted or which have been
returned to the Plan upon cancellation or expiration of an Award, as well as the
price per Share of Shares covered by each such outstanding Award, shall be
proportionately adjusted for any increase or decrease in the number of issued
Shares resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Shares, or any other increase or decrease
in the number of issued Shares effected without receipt of consideration by the
Company; provided, however, that conversion of any convertible securities of the
Company shall not be deemed to have been “effected without receipt of
consideration.” Such adjustment shall be made by the Board, whose determination
in that respect shall be final, binding and conclusive. Except as expressly
provided herein, no issuance by the Company of shares of any class, or
securities convertible into shares of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number or price of Shares
subject to an Award.

 

(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify each Participant as
soon as practicable prior to the effective date of such proposed transaction.
The Administrator in its discretion may provide for a Participant to have the
right to exercise his or her Award until twenty (20) days prior to such
transaction as to all of the Optioned Shares covered thereby, including Shares
as to which the Award would not otherwise be exercisable. In addition, the
Administrator may provide that any Company repurchase option or forfeiture
rights applicable to any Shares purchased upon exercise of an Award shall lapse
as to all such Shares, provided the proposed dissolution or liquidation takes
place at the time and in the manner contemplated. To the extent it has not been
previously exercised, an Award will terminate immediately prior to the
consummation of such proposed action.

 

(c) Merger or Asset Sale. In the event of a merger of the Company with or into
another corporation, or the sale of substantially all of the assets of the
Company, each outstanding Award shall be assumed or an equivalent option or
right substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation. In the event that the successor corporation refuses to
assume or substitute for the Award, the Participant shall fully vest in and have
the right to exercise the Award as to all of the Optioned Shares, including
Shares as to which it would not otherwise be vested or exercisable. If an Award
becomes fully vested and exercisable in lieu of assumption or substitution in
the event of a merger or sale of assets, the Administrator shall notify the
Participant in writing or electronically that the Award shall be fully vested
and exercisable for a period of twenty (20) days from the date of such notice,
and the Award shall terminate upon the expiration of such period. For the
purposes of this paragraph, the Award shall be considered assumed if, following
the merger or sale of assets, the option or right confers the right to purchase
or receive, for each Share of Optioned Shares subject to the Award immediately
prior to the merger or sale of assets, the consideration (whether shares, cash,
or other securities or property) received in the merger or sale of

 

-12-



--------------------------------------------------------------------------------

assets by holders of Shares for each Share held on the effective date of the
transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the merger or sale of
assets is not solely common shares of the successor corporation or its Parent,
the Administrator may, with the consent of the successor corporation, provide
for the consideration to be received upon the exercise of the Award, for each
Share of Optioned Shares subject to the Award, to be solely common shares of the
successor corporation or its Parent equal in fair market value to the per share
consideration received by holders of Shares in the merger or sale of assets.

 

16. Date of Grant. The date of grant of an Award shall be, for all purposes, the
date on which the Administrator makes the determination granting such Award, or
such other later date as is determined by the Administrator. Notice of the
determination shall be provided to each Participant within a reasonable time
after the date of such grant.

 

17. Amendment And Termination Of The Plan.

 

(a) Amendment And Termination. The Board may at any time amend, alter, suspend
or terminate the Plan.

 

(b) Shareholder Approval. The Company shall obtain shareholder approval of any
Plan amendment to the extent necessary and desirable to comply with Applicable
Laws.

 

(c) Effect of Amendment or Termination. No amendment, alteration, suspension or
termination of the Plan shall impair the rights of any Participant, unless
mutually agreed otherwise between the Participant and the Administrator, which
agreement must be in writing and signed by the Participant and the Company.
Termination of the Plan shall not affect the Administrator’s ability to exercise
the powers granted to it hereunder with respect to Options granted under the
Plan prior to the date of such termination.

 

18. Conditions Upon Issuance of Shares.

 

(a) Legal Compliance. Shares shall not be issued pursuant to the exercise of an
Award unless the exercise of such Award and the issuance and delivery of such
Shares shall comply with Applicable Laws and shall be further subject to the
approval of counsel for the Company with respect to such compliance.

 

(b) Investment Representations. As a condition to the exercise of an Award, the
Company may require the person exercising such Award to represent and warrant at
the time of any such exercise that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation is
required.

 

19. Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.

 

-13-



--------------------------------------------------------------------------------

20. Reservation of Shares. The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

 

21. Shareholder Approval. The Plan shall be subject to approval by the
shareholders of the Company within twelve (12) months after the date the Plan is
adopted. Such shareholder approval shall be obtained in the manner and to the
degree required under Applicable Laws.

 

-14-



--------------------------------------------------------------------------------

GENESIS MICROCHIP, INC.

 

1997 EMPLOYEE STOCK OPTION PLAN

 

NOTICE OF GRANT OF RESTRICTED STOCK UNITS

 

Unless otherwise defined herein, the terms defined in the 1997 Employee Stock
Option Plan (the “Plan”) will have the same defined meanings in this Notice of
Grant.

 

Name:

 

Address:

 

You have been granted the right to receive Restricted Stock Units, subject to
the terms and conditions of the Plan and this Restricted Stock Unit Agreement as
follows:

 

GrantNumber

  

 

--------------------------------------------------------------------------------

Date of Grant

  

 

--------------------------------------------------------------------------------

VestingCommencement Date

  

 

--------------------------------------------------------------------------------

TotalNumber of Restricted Stock

  

 

--------------------------------------------------------------------------------

 

Units

 

Vesting Schedule:

 

One-fourth (1/4th) of the Restricted Stock Units will vest and be issued to
Participant on             , 2006, and one-sixteenth (1/16th) of the Restricted
Stock Units will vest and be issued to Participant each quarter thereafter,
provided that the Participant continues to be a Service Provider through such
dates. In the event Participant ceases to be a Service Provider for any or no
reason (including death or Disability) before Participant vests in the right to
acquire the Shares to be issued pursuant to the Restricted Stock Unit, the
Restricted Stock Unit and the Participant’s right to acquire any Shares
hereunder will immediately terminate.

 

By your signature and the signature of the Company’s representative below, you
and the Company agree that this Award is granted under and governed by the terms
and conditions of the Plan and the Terms and Conditions of Restricted Stock
Units (the “Agreement”), attached hereto as Exhibit A, both of which are made a
part of this document. You further agree to execute the attached Agreement as a
condition to receiving any Restricted Stock Units under this Award.

 

PARTICIPANT:     

GENESIS MICROCHIP, INC.

    

 

--------------------------------------------------------------------------------

  

 

--------------------------------------------------------------------------------

Signature     

By

    

 

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

Print Name     

Title

    

 

-15-



--------------------------------------------------------------------------------

APPENDIX A

 

TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS

 

1. Grant. The Company hereby grants to the Participant under the Plan an award
of Restricted Stock Units, subject to all of the terms and conditions in this
Agreement and the Plan.

 

2. Company’s Obligation to Pay. Each Restricted Stock Unit has a value equal to
the Fair Market Value of a Share on the date it becomes vested. Unless and until
the Restricted Stock Units will have vested in the manner set forth in
paragraphs 3 and 4, the Participant will have no right to payment of any such
Restricted Stock Units. Prior to actual payment of any vested Restricted Stock
Units, such Restricted Stock Unit will represent an unsecured obligation of the
Company, payable (if at all) only from the general assets of the Company.

 

3. Vesting Schedule. Subject to paragraph 4, the Restricted Stock Units awarded
by this Agreement will vest in the Participant according to the vesting schedule
set forth on the attached Notice of Grant of Restricted Stock Units, subject to
the Participant continuing to be a Service Provider through each such date.

 

4. Forfeiture upon Termination of Continuous Service. Notwithstanding any
contrary provision of this Agreement, if the Participant ceases to be a Service
Provider for any or no reason, the then-unvested Restricted Stock Units awarded
by this Agreement will thereupon be forfeited at no cost to the Company and the
Participant will have no further rights thereunder.

 

5. Payment after Vesting. Any Restricted Stock Units that vest in accordance
with paragraph 3 will be paid to the Participant (or in the event of the
Participant’s death, to his or her estate) in whole Shares, provided that to the
extent determined appropriate by the Company, any federal, state and local
withholding taxes with respect to such Restricted Stock Units will be paid by
reducing the number of Shares actually paid to the Participant.

 

6. Payments after Death. Any distribution or delivery to be made to the
Participant under this Agreement will, if the Participant is then deceased, be
made to the Participant’s designated beneficiary, or if no beneficiary survives
the Participant, the administrator or executor of the Participant’s estate. Any
such transferee must furnish the Company with (a) written notice of his or her
status as transferee, and (b) evidence satisfactory to the Company to establish
the validity of the transfer and compliance with any laws or regulations
pertaining to said transfer.

 

7. Withholding of Taxes. Notwithstanding any contrary provision of this
Agreement, no certificate representing the Shares will be issued to the
Participant, unless and until satisfactory

 

-16-



--------------------------------------------------------------------------------

arrangements (as determined by the Administrator) will have been made by the
Participant with respect to the payment of income, employment and other taxes
which the Company determines must be withheld with respect to such Shares so
issuable. The Administrator, in its sole discretion and pursuant to such
procedures as it may specify from time to time, may permit the Participant to
satisfy such tax withholding obligation, in whole or in part by one or more of
the following (without limitation): (a) paying cash, (b) electing to have the
Company withhold otherwise deliverable Shares having a Fair Market Value equal
to the minimum amount required to be withheld, (c) delivering to the Company
already vested and owned Shares having a Fair Market Value equal to the amount
required to be withheld, or (d) selling a sufficient number of such Shares
otherwise deliverable to Participant through such means as the Company may
determine in its sole discretion (whether through a broker or otherwise) equal
to the amount required to be withheld. If the Participant fails to make
satisfactory arrangements for the payment of any required tax withholding
obligations hereunder at the time any applicable Shares otherwise are scheduled
to vest pursuant to Section 3, the Participant will permanently forfeit such
Shares and the Shares will be returned to the Company at no cost to the Company.

 

9. Rights as Stockholder. Neither the Participant nor any person claiming under
or through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares will have been issued, recorded
on the records of the Company or its transfer agents or registrars, and
delivered to the Participant.

 

10. No Effect on Employment. The Participant’s employment with the Company and
its Parent or Subsidiaries is on an at-will basis only. Accordingly, the terms
of the Participant’s employment with the Company and its Parent or Subsidiaries
will be determined from time to time by the Company or the Parent or Subsidiary
employing the Participant (as the case may be), and the Company or the Parent or
Subsidiary will have the right, which is hereby expressly reserved, to terminate
or change the terms of the employment of the Participant at any time for any
reason whatsoever, with or without good cause.

 

11. Address for Notices. Any notice to be given to the Company under the terms
of this Agreement will be addressed to the Company, in care of its Vice
President, Human Resources at Genesis Microchip, Inc., 2150 Gold Street, Alviso,
California, 95002, or at such other address as the Company may hereafter
designate in writing.

 

12. Grant is Not Transferable. Except to the limited extent provided in
paragraph 6, this grant and the rights and privileges conferred hereby will not
be transferred, assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and will not be subject to sale under execution,
attachment or similar process. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of this grant, or any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, this grant and the rights and privileges conferred hereby
immediately will become null and void.

 

-17-



--------------------------------------------------------------------------------

13. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

 

14. Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of shares to the Participant (or his
estate), such issuance will not occur unless and until such listing,
registration, qualification, consent or approval will have been effected or
obtained free of any conditions not acceptable to the Company. The Company will
make all reasonable efforts to meet the requirements of any such state or
federal law or securities exchange and to obtain any such consent or approval of
any such governmental authority.

 

15. Plan Governs. This Agreement is subject to all terms and provisions of the
Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.

 

16. Administrator Authority. The Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Restricted Stock Units have vested). All
actions taken and all interpretations and determinations made by the Plan
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Plan Administrator
will be personally liable for any action, determination or interpretation made
in good faith with respect to the Plan or this Agreement.

 

17. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

 

18. Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.

 

By Participant’s signature below, Participant represents that he or she is
familiar with the terms and provisions of the Plan, and hereby accepts this
Agreement subject to all of the terms and provisions thereof. Participant has
reviewed the Plan and this Agreement in their entirety, has had an opportunity
to obtain the advice of counsel prior to executing this Agreement and fully
understands all provisions of this Agreement. Participant agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan or this Agreement.
Participant further agrees to notify the Company upon any change in the
residence indicated in the Notice of Grant of Restricted Stock Units.

 

-18-



--------------------------------------------------------------------------------

PARTICIPANT   GENESIS MICROCHIP INC.

 

--------------------------------------------------------------------------------

     

 

--------------------------------------------------------------------------------

Signature             By    

 

--------------------------------------------------------------------------------

     

 

--------------------------------------------------------------------------------

Print Name             Title     Date:                        Date:
                    

 

-19-